DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the reactor vessel" and “the microwave generator”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the microwave-stimulated conversion zone” and “the microwave source”.
Claim 16 recites the limitation of “a second waveguide connected to a microwave source”. “a microwave source” is cited in claim 14. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a second waveguide connected to a second microwave source”.
Due to the dependency to the parent claim, claims 15-19 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Livneh (PG-PUB US 2013/0096213) in view of Stowell (U.S. 9,812,295).
Regarding claim 14, Livneh discloses a microwave treatment apparatus (ABSTRACT). The apparatus comprises 
(1) a microwave source 25a/25/b (Figures 1-2, paragraphs [0035]);
(2) a reaction vessel 13 having a chamber 17 in radiation communication with the microwave source 25a/25b to energized reaction mixture (i.e. a microwave-stimulated conversion zone, Figures 1-2, paragraphs [0025] & [0035]);
(3) catalyst 19 held as a fluidized bed in the reaction vessel (i.e. catalytic material…, Figure 2, paragraphs [0015] & [0033]);
(4) at least one gas inlet 51 for supplying gas to the reaction vessel 13 to contact with the catalyst (i.e. a source of reagent gas…, Figures 1-2, paragraphs [0041]); and 
(5) at least one outlet conduit 31 for removal of the products including hydrogen (i.e. an outlet…, Figures 1-2, paragraphs [0037] - [0038]), 
wherein (i) the catalyst particles is held as a fluidized bed in the reaction vessel 13 and can be substantially airborne in an updraft of reaction gases; and (ii) the microwave source radiates microwave energy to the catalyst in the reaction vessel which in turn to converts it to thermal energy to energize the reaction mixture  (i.e. … a fluidized bed of the catalyst material…, …heating is effected… Figure 2, paragraphs [0033] & [0035]).
Livneh does not teach the microwave source coupled to a waveguide. However, Stowell discloses a microwave treatment apparatus (ABSTRACT). Stowell teaches that a microwave source 104/204 coupled to a reaction chamber through a waveguide 105/205 for creating microwave energy for reaction to occur (Figures 1-2, col. 3, line 50-55). Therefore, it would be obvious for one having ordinary skill in the art to couple a waveguide with the microwave source as suggested by Stowell in order to supply microwave energy to the reaction mixture within the device of Livneh.
Regarding claim 15, Livneh teaches that at least one microwave source 25a is provided on the wall of the reaction vessel 13 (Figures 1-2, paragraph [0035]). Stowell teaches that a plasma backstop is provided at the interface between the waveguide 205 and the reaction zone 206, wherein the plasma backstop comprises holes and can allow the microwave radiation to pass therethrough while preventing plasma species from passing therethrough (i.e. … a common wall...., …apertures…, col. 5 line 27-40).
Regarding claim 16, Livneh teaches that two microwave source 25a and 25b are provided on opposing sides of the reaction vessel 13 (i.e. a second microwave source…a second Figures 1-2, paragraph [0035]). Stowell teaches that a plasma backstop is provided at the interface between the waveguide 205 and the reaction zone 206, wherein the plasma backstop comprises holes and can allow the microwave radiation to pass therethrough while preventing plasma species from passing therethrough (i.e. … a first common wall...., …a second common wall…, …apertures…, …reverse. col. 5 line 27-40).
Regarding claim 17, Livneh teaches a catalyst comprises iron-containing compounds in a mixture with other catalyst selected from nickel, copper, or cobalt (paragraphs [0010] & [0014]).
Regarding claim 18, Stowell teaches one or more electrodes 830 (i.e. a plurality of electrical conductors, Figure 8, col13, line 48-55).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Livneh (PG-PUB US 2013/0096213) and Stowell (U.S. 9,812,295) as applied to claim 14 above, and further in view of Mills (PG-PUB US 2004/0118348).
Regarding claim 19, Stowell teaches that electrodes are provided for generating electric field (col. 13, line 48-55), but Livneh/Stowell does not teach the coaxially arranged electrodes. However, Mills discloses a microwave treatment apparatus (ABSTRACT). Mill teaches that electric filed may be generated from concentrically arranged electrodes (paragraphs [0413] & [0416]. The teaching of Mills shows that utilizing concentrically arranged electrodes is an equivalent configuration for generating electric field in a microwave treatment apparatus. Therefore, it would be obvious of one having ordinary skill in the art to utilize concentrically arranged electrode for generating electric field because it is an art-recognized equivalent.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 14-19 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795